854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Lee MOSES, Petitioner-Appellant,v.Nathan A. RICE, Warden of Central Prison, Attorney Generalof the State of North Carolina, Respondent-Appellee.
No. 88-6574.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided July 28, 1988.

Edward Lee Moses, appellant pro se.
Barry Steven McNeill, Office of Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Edward Lee Moses seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Moses v. Rice, C/A No. 87-557-C-S (M.D.N.C. Feb. 25, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.